U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Amendment #1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MEXUS GOLD US Nevada 000-52413 20-4092640 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1805 N. Carson Street, #150 Carson City, NV 89701 (Address of principal executive offices) (916) 776 2166 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August 15, 2014, 256,472,578 shares of our common stock were issued and outstanding. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q (the "Form 10-Q") for the quarterly period ended June 30, 2014, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to the Form 10-Q provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6. EXHIBITS Statements Consolidated Balance Sheets at June 30, 2014 and March 31, 2014 Consolidated Statements of Operations for the three months ended June 30, 2014 and 2013 Consolidated Statements of Cash Flows for the three months ended June 30, 2014 and 2013 Notes to Consolidated Financial Statements Schedules All schedules are omitted because they are not applicable or the required information is shown in the Financial Statements or notes thereto. Exhibit Form Filing Filed with Exhibits # Type Date This Report Articles of Incorporation filed with the Secretary of State of Colorado on June 22, 1990 10-SB 1/24/2007 Articles of Amendment to the Articles of Incorporation filed with the Secretary of State of Colorado on October 17, 2006 10-SB 1/24/2007 Articles of Amendment to Articles of Incorporation filed with the Secretary of State of the State of Colorado on January 25, 2007 10KSB 6/29/2007 Amended and Restated Bylaws dated December 30, 2005 10-SB 1/24/2007 Code of Ethics 10-KSB 6/29/2007 Certification of Paul D. Thompson, pursuant to Rule 13a-14(a) X Certification of Paul D. Thompson pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X Caborca Preliminary Report and First Stage Mapping X XBRL Instance Document 101.INS X XBRL Taxonomy Extension Schema Document 101.SCH X XBRL Taxonomy Extension Calculation Linkbase Document 101.CAL X XBRL Taxonomy Extension Definition Linkbase Document 101.DEF X XBRL Taxonomy Extension Label Linkbase Document 101.LAB X XBRL Taxonomy Extension Presentation Linkbase Document 101.PRE X Signatures In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. August 22, 2014 /s/ Paul D. Thompson Paul D. Thompson Chief Executive Officer Chief Financial Officer Principal Accounting Officer Director
